Citation Nr: 0844212	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-38 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for limitation of extension of the right knee prior to May 6, 
2008, and a rating higher than 20 percent since.  

2.  Entitlement to a rating higher than 10 percent for 
postoperative residuals of a lateral meniscus tear of the 
right knee (with consideration of the extent there is 
limitation of flexion in this knee).  

3.  Entitlement to a rating higher than 10 percent for 
instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and W. S. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
March 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, 
in relevant part, granted the veteran's claim for 
service connection for limitation of extension in the right 
knee and assigned an initial 10 percent rating retroactively 
effective from January 21, 2005, the date of receipt of the 
veteran's claim.  The RO also confirmed and continued 
existing 10 percent ratings for right knee instability and a 
postoperative right knee lateral meniscus tear (the latter of 
which considered, among other criteria, the extent the 
veteran had limitation of flexion in this knee).

The Board remanded this case to the RO in January 2008, via 
the Appeals Management Center (AMC), for further development 
and consideration.  And the AMC issued a decision in August 
2008, on remand, increasing the rating for the limitation of 
extension in the right knee from 10 to 20 percent as of 
May 6, 2008.  The AMC also assigned a temporary 100 percent 
convalescent rating effective January 22, 2008, under the 
provisions of 38 C.F.R. § 4.30 ("paragraph 30"), with 
resumption of the 30 percent overall rating as of May 1, 2008 
- when combining the prior 10 percent rating for the 
limitation of extension with the additional 10 percent rating 
for the limitation of flexion and the 10 percent for the 
instability.  See 38 C.F.R. § 4.25 (combined ratings table).


FINDINGS OF FACT

1.  Prior to May 6, 2008, the evidence does not show the 
veteran's right knee extension was limited to 15 degrees.  
And since May 6, 2008, the evidence does not show that her 
extension has been limited to 20 degrees.  

2.  The veteran has the highest disability evaluation 
available under the appropriate Diagnostic Code for rating 
her postoperative lateral meniscus tear, and her right knee 
flexion is not limited to 30 degrees.   

3.  The evidence also does not show the veteran has moderate, 
as opposed to slight, recurrent subluxation or lateral 
instability. 


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent prior to May 6, 2008, and a rating higher 
than 20 percent since, for limitation of right knee 
extension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5261 (2008).

2.  The criteria are not met for a rating higher than 10 
percent for the postoperative right knee lateral meniscus 
tear, including considering the extent of the veteran's 
limitation of flexion.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5259, 5260 
(2008).

3.  The criteria are not met for a rating higher than 10 
percent for right knee instability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5257 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
February 2005 the RO advised the veteran of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and 
what information or evidence she was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also sees the RO issued that VCAA notice letter 
prior to initially adjudicating her claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  A more recent March 2006 letter also 
informed her of the downstream disability rating and 
effective date elements of her claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With regard to her claims for status post-lateral meniscus 
tear of the right knee and instability of the right knee, 
section § 5103(a) requires, at a minimum, that VA notify her 
that to substantiate these claims, she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of these disabilities and 
the effect that worsening has on her employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Codes under which these 
disabilities are rated contain criteria necessary for 
entitlement to higher disability ratings that would not be 
satisfied by her demonstrating a noticeable worsening or 
increase in severity of these disabilities and the effect 
that worsening has on her employment and daily life (such as 
a specific measurement or test result), VA must provide at 
least general notice of that requirement to her.  



Additionally, she must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that she may submit (or ask VA to obtain) that are 
relevant to establishing her entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, Vazquez-Flores, 22 Vet. App. at 48.  
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's disabilities were provided to her in the 
November 2005 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing her disabilities met the 
requirements for a higher rating was needed for an increase 
to be granted.  Certainly then, she has the requisite actual 
knowledge of the evidence needed to support her claims.  She 
also has been represented throughout the course of her appeal 
by a veteran's service organization, the Disabled American 
Veterans (DAV), which presumably is knowledgeable in the 
particular nuances of adjudicating claims for VA benefits, 
including the requirements for receiving higher ratings for 
the conditions at issue.

It further deserves mentioning that, since providing the 
veteran additional VCAA notices in March 2006 and the 
diagnostic criteria in the November 2005 SOC, the RO and AMC 
have readjudicated her claims in the July 2007 and 
September 2008 supplemental SOCs (SSOCs).  This is important 
to point out because the Federal Circuit Court has held that 
a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



So if there even arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit; and (2) based on her contentions and 
the communications provided to her by VA over the course of 
this appeal, she is reasonably expected to understand from 
the notices provided what was needed.  Sanders v. Nicholson, 
487 F.3d 881 (2007), petition for cert. filed, No. 07-1209 
(S. Ct. Mar. 21, 2008).

With regards to the component of the veteran's right knee 
disability claim that specifically concerns her limitation of 
extension, where, as here, the claim arose in another 
context, namely, her trying to establish her underlying 
entitlement to service connection, and the claim since has 
been granted and she has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of her 
VA compensation examinations assessing the severity of her 
right knee disability - all components, including the extent 
she has limitation of extension, flexion and instability.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied there was substantial compliance 
with its January 2008 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

Increased Evaluation Claims 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

With regard to the veteran's claim for limitation of 
extension, there is disagreement with the initial rating 
assigned following the grant of service connection, so 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  In other words, her rating may be 
"staged" to compensate her for times since the effective 
date of her award when her disability may have been more 
severe than others.  She already has what amounts to is a 
staged rating, considering that she initially had a 10 
percent rating for this component of her right knee 
disability, then a temporary 100 percent rating, then 
resumption of her prior 10 percent rating before it was 
increased to the current 20-percent level.  And as will be 
explained, the evidence does not support staging her rating 
any further.



Generally, with regards to the veteran's remaining claims for 
higher ratings for her right knee instability and the lateral 
meniscus tear (including as it affects her flexion in this 
knee), where an increase in existing disability ratings based 
upon established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the Court 
recently held that VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 Vet 
App 505 (2007).  That is to say, the Board must consider 
whether there have been times when her disabilities have been 
more severe than at others, like in the Fenderson situation.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)

In this particular case at hand, however, as will be 
explained, the veteran's instability and flexion have 
remained rather constant throughout the course of her appeal 
and, as such, staged ratings are not warranted for these 
additional components of her right knee disability.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



At the outset the Board notes there is no evidence of 
impairment of the tibia and fibula to warrant application of 
DC 5262 or dislocation of the semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint to warrant application of DC 5258.  There also is no 
evidence of ankylosis of the right knee to warrant 
application of DC 5256.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  As will be 
explained, because the veteran is able to move her right knee 
joint in both flexion and extension - albeit especially in 
the latter not with normal range of motion, by definition, 
her knee is not immobile so not ankylosed.  Finally, as 
discussed below, there is no compensable loss of flexion to 
warrant application of DC 5260.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of DC should be upheld if supported 
by explanation and evidence).  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of the knee under Diagnostic Code 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
When x-ray findings of arthritis are present and a veteran's 
knee disability is rated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable rating 
under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 
1998).

In May 2008, the veteran's x-ray confirmed she had 
osteoarthritis in her right knee.  But she already has what 
amounts to separate ratings for her arthritis and 
instability, inasmuch as she has a 10 percent rating for 
limitation of extension under DC 5261 (on referral from DC 
5003 as the means for rating arthritis) and a separate 
10 percent rating under DC 5257 for the instability.



It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  As mentioned, the veteran is 
currently compensated for limitation of extension under DC 
5261, but, as will be discussed below, her limitation of 
flexion is not compensable.  Therefore, she is not entitled 
to a separate rating for it, apart from the rating for her 
limited extension.

Limitation of Extension of the Right Knee

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
If, however, a veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston, 10 Vet. App. at 80.

The veteran received an initial 10 percent rating for the 
limited extension of her right knee, then a temporary 100 
percent convalescent rating (under 38 C.F.R. § 4.30), 
followed by resumption of her prior 10 percent rating 
and then an increase to 20 percent.  38 C.F.R. § 4.71a, DC 
5261.  

Under DC 5261, a 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted when extension is limited to 15 degrees.  A 30 
percent evaluation is warranted when extension is limited to 
20 degrees.

The veteran had a VA joints examination on May 6, 2008.  The 
results of that examination were the bases for the increase 
from 10 to 20 percent.  She complained of pain and swelling.  
She had just recently had her third right knee surgery in 
January 2008.  She took Ibuprofen for pain relief.  Her pain 
was aggravated by walking down stairs.  She denied acute 
flare-ups, impaired endurance, incoordination, lateral 
instability, fatigability, and recurrent subluxation.  
She reported some locking every two days.  She did not use a 
knee brace.  Her ability to dress and undress was impaired, 
in that she needed to sit while putting on socks and shoes.  
She could drive for less than an hour, stand for 15 minutes, 
and walk for 30 to 45 minutes.  She reported missing a lot of 
work due to the surgery, but, as explained, she already has 
been compensated for that by receiving the temporary 100 
percent convalescent rating under 38 C.F.R. § 4.30.  

On objective clinical examination, her gait was antalgic.  
She complained of pain when walking and standing.  She could 
not squat.  There was tenderness along the joint line on 
palpation.  Her knee was strong.   Her extension was to 15 
degrees with pain (to 0 degrees is normal) and her flexion 
was to 130 degrees with a sensation of pulling at the end of 
motion (to 140 degrees is normal).  See 38 C.F.R. § 4.71, 
Plate II.  After repetitive motion, there was no change in 
her ranges of motion due to pain, weakness, decreased 
endurance, or incoordination.  She also did not have 
instability.  The evaluating physician did not think there 
was decreased range of motion due to flare-ups.  

The May 6, 2008 VA examination was the first indication the 
veteran's extension was limited to 15 degrees, which is 
required for a 20 percent evaluation under DC 5261.  Prior to 
that May 6, 2008 VA examination, there is no evidence in her 
claims folder showing that her extension was limited to 15 
degrees or that she suffered additional functional loss - 
including additional limitation of extension, due to the 
factors set forth in DeLuca.  Therefore, she is not entitled 
to an initial rating higher than 10 percent prior to May 6, 
2008, even when considering these DeLuca factors.  



There is no evidence of record showing the veteran's 
extension has been limited to 20 degrees at any time since 
the May 6, 2008, VA compensation examination to warrant 
assigning an even higher 30 percent evaluation.  Her 
extension has been limited, at most, to 15 degrees.  There is 
no other evidence of record to support her claim for an 
evaluation higher than 20 percent.  Reviewing the evidence, 
the Board finds that the overall disability picture for her 
limitation of right knee extension does not more closely 
approximate a 30 percent rating since May 6, 2008.  38 C.F.R. 
§ 4.7.  Since the preponderance of the evidence is against 
the claim, there is no reasonable doubt to resolve in her 
favor, and her claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Postoperative Right knee Lateral Meniscus Tear, Including 
Considering the Extent it has caused Limitation of Flexion in 
this Knee

The veteran has a 10 percent rating under DC 5259 for this 
component of her right knee disability, for symptomatic 
removal of semilunar cartilage.  This is the highest, and 
indeed only, evaluation available under this DC.  So she must 
meet the requirements of some other potentially applicable DC 
to receive a higher rating.

But, as discussed above, none of the other available 
Diagnostic Codes apply to this particular disability.  The 
veteran has four separate service-connected right knee 
disabilities.  She is evaluated at 20 percent under DC 5261 
(limitation of extension), at 10 percent under DC 5259 
(removal of semilunar cartilage), 5257 (instability), and 
7804 (for a tender, keloided scar).  She does not have the 
type of impairment contemplated by DCs 5256 (ankylosis), 5258 
(dislocated semilunar cartilage) or 5262 (impairment of the 
tibia and fibula).



The veteran also does not have sufficient limitation of 
flexion under DC 5260 to warrant assigning a rating higher 
than 10 percent.  At her May 2008 VA compensation 
examination, her right knee flexion was to 130 degrees.  
Keep in mind that is only 10 degrees shy or normal flexion, 
which is to 140 degrees.  See again 38 C.F.R. § 4.71, Plate 
II.  For comparison, to have even the very minimum 
noncompensable (i.e., 0 percent) evaluation under DC 5260, 
her flexion must be limited to 60 degrees and, as is readily 
apparent, it far exceeds even that.  Certainly then, she does 
not have flexion limited to 30 degrees, which is required for 
a higher 20 percent rating under DC 5260.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor, and her claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Right Knee Instability

The veteran has a 10 percent rating for her right knee 
instability.  Under DC 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
higher 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and an even higher 30 
percent rating requires severe recurrent subluxation or 
lateral instability.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  



During the May 2008 VA joints examination, the examiner 
denied observing any mediolateral instability and recurrent 
subluxation.  This was perhaps because the veteran had just 
relatively recently undergone right knee surgery in January 
2008, which may have minimized her instability or eliminated 
it altogether.  An earlier dated June 2007 VA treatment 
record showed she had right knee pain and swelling, but good 
ranges of motion and no instability or effusion.  A June 2005 
MRI revealed minimal lateral tilt and subluxation of the 
patella without associated cartilage abnormalities.  And 
during her March 2005 VA examination, the examiner denied 
observing any instability.

This evidence shows that, for the most part, there have been 
no objective clinical indications of instability in the 
veteran's right knee - certainly not to the "moderate" (as 
opposed to "slight") level required for a higher 20 percent 
rating.

During her September 2007 Travel Board hearing, the veteran 
stated that her knee locked once a week, sometimes causing 
her to miss work.  She also said she fell about once a month 
as a result of her knee locking.  She felt that her 
instability was moderate because it happened weekly, and she 
felt physical therapy did not alleviate her symptoms.  Her 
hearing testimony provides some evidence in favor of her 
claim, but it is outweighed by the medical evidence of 
record, which, again, indicates there is no right knee 
instability - much less to the "moderate" extent required 
for a higher 20 percent rating.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor, and her claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



Extra-schedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

There is no disputing the veteran has significant right knee 
impairment, as this is very evident from the decision to 
assign four separate ratings to address all aspects of her 
disability (limitation of extension, flexion, instability, 
and the residual scar).  So it stands to reason that her 
disability, especially considered in the aggregate, causes 
impairment in her occupational functioning.  Generally, 
though, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  There simply is no 
persuasive indication she has disability above and beyond 
this contemplation.  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with her employment, 
to suggest she is not adequately compensated by the regular 
rating schedule.  Although she has had right knee surgery, 
the vast majority of her evaluation and treatment for this 
disability has been on an outpatient basis, 
not as an inpatient (meaning while hospitalized), much less 
frequently.  


Also keep in mind that she received the temporary 100 percent 
rating for the convalescence following her most recent 
surgery in January 2008.  So that compensated her for the 
time and income she lost during the months immediately 
following that surgery.  The Board therefore finds no reason 
to refer this case to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation greater than 10 percent 
prior to May 6, 2008, and an evaluation higher than 20 
percent since, for the right knee limitation of extension, 
is denied.  

A disability evaluation greater than 10 percent for the 
postoperative lateral meniscus tear, including any consequent 
limitation of flexion, is denied.  

A disability evaluation greater than 10 percent for the right 
knee instability is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


